Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Dogan, Jr., filed a petition for an original writ of habeas corpus challenging his 1997 conviction for possession with intent to distribute cocaine base. This court ordinarily declines to entertain original habeas petitions filed under 28 U.S.C. § 2241 (2006), and this case provides no reason to depart from the general rule. Moreover, we find that the interests of *332justice would not be served by transferring the case to the district court. See 28 U.S.C. § 1631 (2006); Fed. R. App. P. 22(a). Accordingly, we dismiss the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.